 

Execution Copy

 

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, this “Guaranty”) is made as of this
24th day of September, 2018, jointly and severally, between OncBioMune
Pharmaceuticals, Inc., a Nevada corporation (“OBMP”) and OncBioMune, Inc., a
Louisiana corporation (“the “Subsidiary” and, together with OBMP, the
“Companies”) (the Subsidiary together with each other person or entity who
becomes a party to this Guaranty by execution of a joinder in the form of
Exhibit A attached hereto, which shall include all wholly-owned or
majority-owned subsidiaries of OBMP acquired after the date hereof for so long
as this Guaranty remains in effect, shall each referred to individually as a
“Guarantor” and collectively as the “Guarantors”); in favor of the Purchasers
listed on the signature pages of that certain Securities Purchase Agreement
dated September 24, 2018 (each, a “Purchaser”, and together with its successors
and assigns and each other purchaser of a Note (as defined below) and their
respective successors and assigns, individually and collectively, the
“Purchasers”), and Cavalry Fund I LP, a Delaware limited partnership, as agent
for the Purchasers (the “Agent”).

 

WHEREAS, the Purchasers have made, and may make, loans and certain other
financial accommodations (collectively, the “Loans”) to OBMP as evidenced by
those certain senior convertible notes dated September 24, 2018 (the “Closing
Date”) in an original aggregate principal amount of $1,361,111.11 (such notes,
together with any promissory notes or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“Notes”), all of which shall be issued at the Closing Date;

 

WHEREAS, the Notes are being acquired by the Purchasers pursuant to a Securities
Purchase Agreement dated as of the Closing Date hereof among the Purchasers and
OBMP (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”);

 

WHEREAS, pursuant to a Pledge Agreement dated as of the Closing Date by OBMP in
favor of the Agent, OBMP has pledged a lien on and security interest in all of
the issued and outstanding equity interests of the Subsidiary;

 

WHEREAS, pursuant to a Security Agreement dated as of the Closing Date (as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Security Agreement”) by the Debtors (as defined therein)
in favor of the Agent as Collateral Agent, such Debtors have granted the Agent,
for its benefit and the benefit of the Purchasers, a first priority security
interest in, lien upon and pledge of each of their rights in the Collateral (as
defined in the Security Agreement); and

 

WHEREAS, the Guarantor is a subsidiary of OBMP and, as such, will derive
substantial benefit and advantage from the Loans and other financial
accommodations available to OBMP set forth in the Purchase Agreement, the Notes
and the other related agreements (together, the “Transaction Documents”), and it
will be to Guarantor’s direct interest and economic benefit to assist OBMP in
procuring said Loans and other financial accommodations from the Purchasers.

 

  

 

 

NOW, THEREFORE, for and in consideration of the premises and in order to induce
Purchasers to make the Loans, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor hereby
jointly and severally agrees as follows:

 

1. Definitions: Capitalized terms used herein without definition and defined in
the Purchase Agreement are used herein as defined therein. In addition, as used
herein:

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time thereunder.

 

“Obligations” shall mean (i) all obligations, liabilities and indebtedness of
every nature of each Company from time to time owed or owing to the Purchasers
and Agent arising under, out of or in connection with the Purchase Agreements,
the Notes, the Loans and the other Transaction Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, taxes, indemnities, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable, whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding, and (ii) all obligations, liabilities and
indebtedness of every nature of any subsequent Guarantor from time to time owed
or owing to the Purchasers and/or Agent, under or in respect of this Guaranty,
the Pledge Agreements, the Security Agreements, the Purchase Agreements, the
Notes, the Loans and the other Transaction Documents, as the case may be,
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, taxes, indemnities,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable, whether before or after the filing of a bankruptcy, insolvency or
similar proceeding under applicable federal, state, foreign or other law and
whether or not an allowed claim in any such proceeding.

 

2. Guaranty of Payment

 

(a) Subject to the Company’s existing Subsidiary Guaranty Agreements dated
______________, each Guarantor, jointly and severally, hereby unconditionally
and irrevocably guarantees the full and prompt payment and performance to
Purchasers and Agent, on behalf of itself and in its capacity as agent for the
benefit of Purchasers, when due, upon demand, at maturity or by reason of
acceleration or otherwise and at all times thereafter, of any and all of the
Obligations.

 

(b) Each Guarantor acknowledges that valuable consideration supports this
Guaranty, including, without limitation, the consideration set forth in the
recitals above, as well as any commitment to lend, extension of credit or other
financial accommodation, whether heretofore or hereafter made by Purchasers to
any Company; any extension, renewal or replacement of any of the Obligations;
any forbearance with respect to any of the Obligations or otherwise; any
cancellation of an existing guaranty; any purchase of any Company’s assets by
any Purchaser or Agent; or any other valuable consideration.



 

 2  

 

 

(c) Each Guarantor agrees that all payments under this Guaranty shall be made in
United States currency and in the same manner as provided for the Obligations.

 

(d) Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any interests, liens and security interests
granted by Guarantors as security for this Guaranty, not constitute a
“Fraudulent Conveyance” (as defined below) in the event that this Guaranty or
such interest is subject to the Bankruptcy Code or any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state. Consequently,
Guarantors, Agent and Purchasers agree that if this Guaranty, or any such
interests, liens or security interests securing this Guaranty, would, but for
the application of this sentence, constitute a Fraudulent Conveyance, this
Guaranty and each such lien and security interest shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such interest,
lien or security interest to constitute a Fraudulent Conveyance, and this
Guaranty shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance under Section 548 of the Bankruptcy Code or a fraudulent conveyance
or fraudulent transfer under the provisions of any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state, as in effect
from time to time.

 

(e) Upon the written notice by the Purchasers holding at least 50% of the
outstanding Notes (“Majority Holders”), the Agent may be replaced as Agent by a
person or entity which shall be acceptable to the Majority Holders.

 

(f) The rights and obligations of this Agreement are subject to the existing
Security Agreement between the Company and Cavalry Fund IP as modified by the
Waiver Letter Agreement referenced in the Purchase Agreement.

 

3. Costs and Expenses. The Company and each Guarantor, jointly and severally,
agrees to pay on demand, all reasonable costs and expenses of every kind
incurred by any Purchaser or Agent: (a) in enforcing this Guaranty, (b) in
collecting any of the Obligations from any Company or any Guarantor, (c) in
realizing upon or protecting or preserving any collateral for this Guaranty or
for payment of any of the Obligations, and (d) in connection with any amendment
of, modification to, waiver or forbearance granted under, or enforcement or
administration of any Transaction Document or for any other purpose in
connection with any Transaction Document, in each case, to the extent Purchaser
or Agent may take such action pursuant to the terms and conditions of this
Agreement. “Costs and expenses” as used in the preceding sentence shall include,
without limitation, reasonable attorneys’ fees incurred by any Purchaser or
Agent in retaining legal counsel for advice, suit, appeal, any insolvency or
other proceedings under the Bankruptcy Code or otherwise, or for any purpose
specified in the preceding.

 

 3  

 

 



4. Nature of Guaranty: Continuing, Absolute and Unconditional.

 

(a) This Guaranty is and is intended to be a continuing guaranty of payment of
the Obligations, and not of collectability, and is intended to be independent of
and in addition to any other guaranty, endorsement, collateral or other
agreement held by Purchasers or Agent therefor or with respect thereto, whether
or not furnished by a Guarantor. None of Purchasers and Agent shall be required
to prosecute collection, enforcement or other remedies against any Company, any
other Guarantor or guarantor of the Obligations or any other person or entity,
or to enforce or resort to any of the Collateral or other rights or remedies
pertaining thereto, before calling on a Guarantor for payment. The obligations
of each Guarantor to repay the Obligations hereunder shall be unconditional.
Guarantor shall have no right to exercise any right of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against any Company in connection with this Guaranty
until the termination of this Guaranty in accordance with Section 8 below, and
hereby waives any benefit of, and any right to participate in, any security or
collateral given to Purchasers to secure payment of the Obligations, and each
Guarantor agrees that it will not take any action to enforce any obligations of
any Company to such Guarantor prior to the Obligations being finally and
irrevocably paid in full in cash, provided that, in the event of the bankruptcy
or insolvency of any Company, to the extent the Obligations have not been
finally and irrevocably paid in full in cash, Agent, for the benefit of itself
and Purchasers, and Purchasers shall be entitled notwithstanding the foregoing,
to file in the name of any Guarantor or in its own name a claim for any and all
indebtedness owing to a Guarantor by such Company (exclusive of this Guaranty),
vote such claim and to apply the proceeds of any such claim to the Obligations.

 

(b) For the further security of Purchasers and without in any way diminishing
the liability of the Guarantors, following the occurrence and during the
continuance of an Event of Default, all debts and liabilities, present or
future, of the Companies to the Guarantors, and all monies received from any
Company or for its account by the Guarantors in respect thereof shall be
received in trust for Purchasers and Agent and promptly following receipt shall
be paid over to Agent, for its benefit and in its capacity as Agent for the
benefit of Purchasers, until all of the Obligations have been paid in full in
cash. This assignment and postponement is independent of and severable from this
Guaranty and shall remain in full effect whether or not any Guarantor is liable
for any amount under this Guaranty.

 

(c) This Guaranty is absolute and unconditional and shall not be changed or
affected by any representation, oral agreement, act or thing whatsoever, except
as herein provided. This Guaranty is intended by the Guarantors to be the final,
complete and exclusive expression of the guaranty agreement among the Companies
(as limited by the express terms of this Guaranty), the Guarantors, the Agent
and Purchasers. No modification or amendment of any provision of this Guaranty
shall be effective against any party hereto unless in writing and signed by a
duly authorized officer of such party. This Guaranty, together with the other
Transaction Documents, supersedes all other prior oral or written agreements
between each Purchaser, the Guarantors, the Agent, their Affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Guaranty, together with the other Transaction Documents and the other
instruments referenced herein and therein, contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither any Guarantor, the Agent
nor any Purchaser makes any representation, warranty, covenant or undertaking
with respect to such matters. As of the date of this Guaranty, there are no
unwritten agreement between the parties with respect to the matters discussed
herein. No provision of this Guaranty may be amended, modified or supplemented
other than by an instrument in writing signed by the parties hereto.

 

 4  

 

 



(d) Each Guarantor hereby releases each Company from all, and agrees not to
assert or enforce (whether by or in a legal or equitable proceeding or
otherwise) any, “claims” (as defined in Section 101(5) of the Bankruptcy Code),
whether arising under any law, ordinance, rule, regulation, order, policy or
other requirement of any domestic or foreign Governmental Authority or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or assets or otherwise, to which the Guarantors are or would at any
time be entitled by virtue of its obligations hereunder, any payment made
pursuant hereto or the exercise by any Purchaser or Agent of its rights with
respect to the Collateral, including any such claims to which such Guarantors
may be entitled as a result of any right of subrogation, exoneration or
reimbursement. This Section 4 is subject to the Company’s existing Subsidiary
Guaranty Agreements dated ________________.

 

5. Certain Rights and Obligations.

 

6.

 

(a) Subject to the Existing Subsidiary Agreements each Guarantor acknowledges
and agrees that Purchasers and Agent, for its benefit and as agent for the
benefit of Purchasers, may, without notice, demand or any reservation of rights
against such Guarantor and without affecting such Guarantor’s obligations
hereunder, from time to time:

 

(i) renew, extend, increase, accelerate or otherwise change the time for payment
of, the terms of or the interest on the Obligations or any part thereof or grant
other indulgences to any Company or others;

 

(ii) accept from any person or entity and hold collateral for the payment of the
Obligations or any part thereof, and modify, exchange, enforce or refrain from
enforcing, or release, compromise, settle, waive, subordinate or surrender, with
or without consideration, such collateral or any part thereof;

 

(iii) accept and hold any endorsement or guaranty of payment of the Obligations
or any part thereof, and discharge, release or substitute any such obligation of
any such endorser or guarantor, or discharge, release or compromise any
Guarantor, or any other person or entity who has given any security interest in
any collateral as security for the payment of the Obligations or any part
thereof, or any other person or entity in any way obligated to pay the
Obligations or any part thereof, and enforce or refrain from enforcing, or
compromise or modify, the terms of any obligation of any such endorser,
guarantor, or person or entity;

 

(iv) dispose of any and all collateral securing the Obligations in its
reasonable discretion, as it may deem appropriate, and direct the order or
manner of such disposition and the enforcement of any and all endorsements and
guaranties relating to the Obligations or any part thereof as Agent in its
reasonable discretion may determine;

 

(v) subject to the terms of the Notes, determine the manner, amount and time of
application of payments and credits, if any, to be made on all or any part of
any component or components of the Obligations (whether principal, interest,
fees, costs, and expenses, or otherwise), including, without limitation, the
application of payments received from any source to the payment of indebtedness
other than the Obligations even though Purchasers might lawfully have elected to
apply such payments to the Obligations or to amounts which are not covered by
this Guaranty; and

 

 5  

 

 

(vi) take advantage or refrain from taking advantage of any security or accept
or make or refrain from accepting or making any compositions or arrangements
when and in such manner as Agent, in its sole discretion, may deem appropriate;

 

and generally do or refrain from doing any act or thing which might otherwise,
at law or in equity, release the liability of such Guarantor as a guarantor or
surety in whole or in part, and in no case shall Purchasers or Agent be
responsible or shall any Guarantor be released either in whole or in part for
any act or omission in connection with Purchasers or Agent having sold any
security at less than its value.

 

(b) Subject to the Existing Subsidiary Agreements, tollowing the occurrence and
during the continuance of an Event of Default, and upon demand by Agent, each
Guarantor, jointly and severally, hereby agrees to pay the Obligations to the
extent hereinafter provided and to the extent unpaid:

 

(i) without deduction by reason of any setoff, defense (other than payment) or
counterclaim of any Company or any other Guarantor;

 

(ii) without requiring presentment, protest or notice of nonpayment or notice of
default to any Guarantor, to any Company or to any other person or entity;

 

(iii) without demand for payment or proof of such demand or filing of claims
with a court in the event of receivership, bankruptcy or reorganization of any
Company or any other Guarantor;

 

(iv) without requiring Purchasers or Agent to resort first to any Company (this
being a guaranty of payment and not of collection), to any other Guarantor, or
to any other guaranty or any collateral which Purchasers or Agent may hold;

 

(v) without requiring notice of acceptance hereof or assent hereto by any
Purchaser or Agent; and

 

(vi) without requiring notice that any of the Obligations has been incurred,
extended or continued or of the reliance by any Purchaser or Agent upon this
Guaranty;

 

all of which each Guarantor hereby waives.

 

(c) Each Guarantor’s obligation hereunder shall not be affected by any of the
following, all of which such Guarantor hereby waives:

 

 6  

 

 

(i) any failure to perfect or continue the perfection of any security interest
in or other lien on any collateral securing payment of any of the Obligations or
any Guarantor’s obligation hereunder;

 

(ii) the invalidity, unenforceability, propriety of manner of enforcement of, or
loss or change in priority of any document or any such security interest or
other lien or guaranty of the Obligations;

 

(iii) any failure to protect, preserve or insure any such collateral;

 

(iv) failure of a Guarantor to receive notice of any intended disposition of
such collateral;

 

(v) any defense arising by reason of the cessation from any cause whatsoever of
liability of any Company including, without limitation, any failure, negligence
or omission by any Purchaser or Agent in enforcing its claims against any
Company;

 

(vi) any release, settlement or compromise of any obligation of any Company, any
other Guarantor or any other guarantor of the Obligations;

 

(vii) the invalidity or unenforceability of any of the Obligations;

 

(viii) any change of ownership of any Company, any other Guarantor or any other
guarantor of the Obligations or the insolvency, bankruptcy or any other change
in the legal status of any Company, any other Guarantor or any other guarantor
of the Obligations;

 

(ix) any change in, or the imposition of, any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Obligations;

 

(x) the existence of any claim, setoff or other rights which the Guarantor, any
Company, any other Guarantor or guarantor of the Obligations or any other person
or entity may have at any time against any Purchaser, Agent or any Company in
connection herewith or any unrelated transaction;

 

(xi) any Purchaser’s or Agent’s election in any case instituted under chapter 11
of the Bankruptcy Code, of the application of section 1111(b)(2) of the
Bankruptcy Code;

 

(xii)any use of cash collateral, or grant of a security interest by any Company,
as debtor in possession, under sections 363 or 364 of the Bankruptcy Code;

 

(xiii) the disallowance of all or any portion of any of any Purchaser’s or
Agent’s claims for repayment of the Obligations under sections 502 or 506 of the
Bankruptcy Code;

 

 7  

 

 

(xiv) any stay or extension of time for payment by any Company or any other
Guarantor resulting from any proceeding under the Bankruptcy Code or any similar
law; or

 

(xv) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of a Guarantor from its obligations
hereunder, all whether or not such Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (i) through (xiv) of
this Section 5(c).

 

7. Representations and Warranties. Each Guarantor further represents and
warrants to Purchasers and Agent that subject to the Existing Subsidiary
Agreements, dated ____: (a) such Guarantor is a corporation or other entity duly
incorporated or organized, as applicable, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable, and has full power, authority and legal right to own its property
and assets and to transact the business in which it is presently engaged; (b)
such Guarantor has full power, authority and legal right to execute and deliver,
and to perform its obligations under, this Guaranty, and has taken all necessary
action to authorize the guarantee hereunder on the terms and conditions of this
Guaranty and to authorize the execution, delivery and performance of this
Guaranty; (c) this Guaranty has been duly executed and delivered by such
Guarantor and constitutes a legal, valid and binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforceability is subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance and moratorium
laws and other laws of general application affecting enforcement of creditors’
rights generally, or the availability of equitable remedies, which are subject
to the discretion of the court before which an action may be brought; and (d)
the execution, delivery and performance by each Guarantor of this Guaranty do
not require any action by or in respect of, or filing with, any governmental
body, agency or official and do not violate, conflict with or cause a breach or
a default under any provision of (i) applicable law or regulation, (ii) the
organizational documents of any Guarantor, (iii) any judgment, injunction,
order, decree or other instrument binding upon it, or (iv) any agreement binding
upon it.

 

8. Negative Covenants. Each Guarantor covenants with Purchasers and Agent that
such Guarantor shall not grant any security interest in or permit any lien,
claim or encumbrance upon any of its assets in favor of any person or entity
other than liens and security interests in favor of Purchasers and Agent and
Permitted Liens as defined in the Notes. Each Guarantor agrees that it shall not
take any action or engage in any transaction that such Guarantor is prohibited
from taking or engaging in pursuant to the terms of the Purchase Agreements. In
addition, each Guarantor agrees to comply with the terms of the Purchase
Agreements to the same extent that the Company is required to cause the
Guarantors to comply with such terms of the Purchase Agreement. Each Company, by
its signature hereto, hereby acknowledges and agrees that any breach by a
Guarantor of any term or provision of this Guaranty or the Security Agreements,
which is not cured to the Agent’s reasonable satisfaction within any applicable
cure or grace period, shall constitute an “Event of Default” under the Note.

 

 8  

 

 

9. Termination. This Guaranty shall not terminate until such time, if any, as
(i) all Obligations shall be finally and irrevocably paid in full in cash, (ii)
no Notes shall remain outstanding, (iii) all commitments to lend under the
Purchase Agreements shall have terminated and (iv) there shall exist no other
outstanding payment or reimbursement obligations (other than contingent
indemnification obligations for which no claims shall have been asserted) of the
Borrower or the Guarantors to the Agent under any of the Transaction Documents.
Thereafter, but subject to the following, Agent, on its behalf and as agent for
Purchasers, shall take such action and execute such documents as the Guarantors
may request (and at the Guarantors’ cost and expense) in order to evidence the
termination of this Guaranty. Payment of all of the Obligations owing from time
to time shall not operate as a discontinuance of this Guaranty. Each Guarantor
further agrees that, to the extent that any Company makes a payment or payments
to Purchasers or Agent on the Obligations, or Purchasers or Agent receive any
proceeds of collateral securing the Obligations or any other payments with
respect to the Obligations, which payment or receipt of proceeds or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be returned or repaid to any Company, its estate,
trustee, receiver, debtor in possession or any other person or entity,
including, without limitation, the Guarantors, under any insolvency or
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment, return or repayment, the obligation or part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date when such initial payment,
reduction or satisfaction occurred, and this Guaranty shall continue in full
force notwithstanding any contrary action which may have been taken by any
Purchaser or Agent in reliance upon such payment, and any such contrary action
so taken shall be without prejudice to any Purchaser’s or Agent’s rights under
this Guaranty and shall be deemed to have been conditioned upon such payment
having become final and irrevocable. Upon satisfaction of the Obligations the
Guarantors’ obligations under this Agreement shall immediately terminate and the
Guaranty shall be void.

 

10. Guaranty of Performance. Each Guarantor also guarantees the full, prompt and
unconditional performance of all obligations and agreements of every kind owed
or hereafter to be owed by the Companies and the Guarantors to Purchasers and
Agent under the Purchase Agreements, the Notes, and the other Transaction
Documents. Every provision for the benefit of Purchasers and Agent contained in
this Guaranty shall apply to the guaranty of performance given in this
paragraph.

 

11. Assumption of Liens and Obligations. To the extent that a Guarantor has
received or shall hereafter receive distributions or transfers from any Company
of property or cash that are subject, at the time of such contribution, to liens
and security interests in favor of Purchasers and/or the Agent in accordance
with the Notes, the Security Agreements or any other Transaction Document, such
Guarantor hereby expressly agrees that (i) it shall hold such assets subject to
such liens and security interests, and (ii) it shall be liable for the payment
of the Obligations secured thereby. Each Guarantor’s obligations under this
Section 10 shall be in addition to its obligations as set forth in other
sections of this Guaranty and not in substitution therefor or in lieu thereof.

 

12. Miscellaneous.

 

(a) The terms “Company” and “Guarantor” as used in this Guaranty shall include:
(i) any successor individual or individuals, association, partnership, limited
liability company or corporation to which all or substantially all of the
business or assets of such Company or such Guarantor shall have been transferred
and (ii) any other association, partnership, limited liability company,
corporation or entity into or with which such Company or such Guarantor shall
have been merged, consolidated, reorganized, or absorbed.

 

 9  

 

 

(b) Without limiting any other right of any Purchaser or Agent, whenever any
Purchaser or Agent has the right to declare any of the Obligations to be
immediately due and payable (whether or not it has been so declared), Agent, on
its behalf and in its capacity as agent for the benefit of Purchasers, at its
sole election without notice to the undersigned may appropriate and set off
against the Obligations:

 

(i) any and all indebtedness or other moneys due or to become due to any
Guarantor by any Purchaser or Agent in any capacity; and

 

(ii) any credits or other property belonging to any Guarantor (including all
account balances, whether provisional or final and whether or not collected or
available) at any time held by or coming into the possession of any Purchaser or
Agent, or any affiliate of any Purchaser or Agent, whether for deposit or
otherwise;

 

whether or not the Obligations or the obligation to pay such moneys owed by any
Purchaser or Agent is then due, and the applicable Purchaser or Agent shall be
deemed to have exercised such right of set off immediately at the time of such
election even though any charge therefor is made or entered on such Purchaser’s
or Agent’s records subsequent thereto. Agent agrees to notify such Guarantor in
a reasonably practicable time of any such set-off; however, failure to so notify
such Guarantor shall not affect the validity of any set-off.

 

(c) Each Guarantor’s obligation hereunder is to pay the Obligations in full in
cash when due according to the Notes, the other Transaction Documents, this
Guaranty and the other agreements, documents and instruments governing the
Obligations to the extent provided herein, and shall not be affected by any stay
or extension of time for payment by any Company or any other Guarantor resulting
from any proceeding under the Bankruptcy Code or any similar law.

 

(d) No course of dealing between any Company or any Guarantor and Purchasers or
Agent and no act, delay or omission by Purchasers or Agent in exercising any
right or remedy hereunder or with respect to any of the Obligations shall
operate as a waiver thereof or of any other right or remedy, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. Any Purchaser or Agent may remedy any
default by any Company under any agreement with any Company or with respect to
any of the Obligations in any reasonable manner without waiving the default
remedied and without waiving any other prior or subsequent default by any
Company. All rights and remedies of Purchasers and Agent hereunder are
cumulative.

 

(e) This Guaranty shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(f) Agent may assign its rights hereunder, with the consent of all of the
Purchasers, without the consent of Guarantors, in which event such assignee
shall be deemed to be Agent hereunder with respect to such assigned rights.

 

 10  

 

 

(g) Captions of the sections of this Guaranty are solely for the convenience of
the parties hereto, and are not an aid in the interpretation of this Guaranty
and do not constitute part of the agreement of the parties set forth herein.

 

(h) If any provision of this Guaranty is unenforceable in whole or in part for
any reason, the remaining provisions shall continue to be effective.

 

(i) All questions concerning the construction, validity, enforcement and
interpretation of this Guaranty shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York, for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each Guarantor
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing by registered or
certified mail a copy thereof to such party at the address for such notices to
it under this Guaranty and agrees that such service shall constitute good and
sufficient service of process and notice thereof as of the date that is five (5)
business days after the mailing thereof. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.

 

13. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement or, in the
case of communications to the Agent, directed to the notice address set forth in
the Security Agreement; provided, that any communication shall be effective as
to any Guarantor if made or sent to OBMP in accordance with the foregoing.

 

14. WAIVERS.

 

(a) EACH GUARANTOR WAIVES THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION
LAWS.

 

(b) UPON THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, EACH GUARANTOR HEREBY
WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY ANY
PURCHASER OR AGENT, ON ITS BEHALF AND IN ITS CAPACITY AS AGENT FOR THE BENEFIT
OF PURCHASERS, OF ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL
PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE
OR HEARING. EACH GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF
ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS GUARANTY.

 

 11  

 

 

(c) EACH GUARANTOR WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PURCHASER OR AGENT. EACH GUARANTOR AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, EACH GUARANTOR FURTHER AGREES THAT ITS RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS GUARANTY.

 

15. Agent. The terms and provisions of the Purchase Agreement which set forth
the appointment of the Agent and the terms and provisions of the Security
Agreement which set for the indemnifications to which the Agent is entitled are
hereby incorporated by reference herein as if fully set forth therein.

 

16. Payments Free of Taxes.

 

(a) Definitions. In this Section 15:

 

(i) “Excluded Taxes” means, with respect to the Agent or the Purchasers, or any
other recipient of any payment to be made by or on account of any obligations of
any Guarantor under this Guaranty, or under any other Security Document, income
or franchise taxes imposed on (or measured by) its net income by the United
States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located.

 

(ii) “Governmental Authority” means the government of the United States of
America or any other nation, or any political subdivision thereof, whether state
or local, or any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over any of the Companies, or any of their respective properties,
assets or undertakings.

 

(iii) “Indemnified Taxes” means Taxes other than Excluded Taxes.

 

(iv) “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

(b) Any and all payments by or on account of the Obligations of any of the
Guarantors under this Guaranty or any other Transaction Document shall be made
without any set-off, counterclaim or deduction and free and clear of and without
deduction for any Indemnified Taxes; provided that if any Guarantor shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 15(b)), the Agent or Purchasers, as applicable, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Guarantor shall make such deductions and (iii) such Guarantor shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

 12  

 

 

17. Indemnification by the Guarantors. Each Guarantor shall indemnify the Agent
and the Purchasers, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Agent or Purchasers, as
applicable, on or with respect to any payment by or on account of any obligation
of such Guarantor under this Guaranty and the other Transaction Documents
(including Indemnified Taxes or imposed or asserted on or attributable to
amounts payable under this Section 16) and any penalties, interest and
reasonable expenses including reasonable attorneys fees arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate of the Agent or any Purchaser as to the amount of such payment or
liability under this Section 16 shall be delivered to such Guarantor and shall
be conclusive absent manifest error.

 

18. Counterparts; Headings. This Guaranty may be executed in two or more
identical counterparts, all of which together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature. The headings in this Guaranty
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.

 

19. Rights of Contribution. The Guarantors hereby agree as among themselves
that, if any Guarantor shall make an Excess Payment (as defined below), such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share (as defined below) of
such Excess Payment. The payment obligations of any Guarantor under this Section
18 shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been paid in full in cash and all commitments
to lend under the Purchase Agreement have expired or terminated, and none of the
Guarantors shall exercise any right or remedy under this Section 18 against any
other Guarantor until such Obligations have been paid in full in cash and all
commitments to lend under the Purchase Agreement have expired or terminated. For
purposes of this Section 18, (a) “Excess Payment” shall mean the amount paid by
any Guarantor in excess of its Ratable Share of any Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Companies and the Guarantors exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Guarantors hereunder) of the Companies and the Guarantors,
provided, however, that, for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the Obligations) of the
Companies and the Guarantors other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 18 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under law
against any Company in respect of any payment of Obligations.

 

[signature page follows]

 



 13  

 

 

IN WITNESS WHEREOF, each Company and the Guarantors have executed this Guaranty
as of the date first written above.

 





Oncbiomune pharmaceuticals, INC.,

a Nevada corporation

                                                                             By:
/s/ Jonathan F. Head   Name: Jonathan F. Head   Title: Chief Executive Officer  





 



Oncbiomune, INC.,

a Louisiana corporation

                                                                             By:
/s/ Jonathan F. Head   Name: Jonathan F. Head   Title: President  

 

   

 

 

EXHIBIT A

Form of Joinder

Joinder to Guaranty

 

This Joinder Agreement is made between the undersigned, [__________] a
[__________], (the “New Subsidiary”) and Cavalry Fund I LP, a Delaware limited
partnership, as agent under that certain Subsidiary Guaranty dated as of
September ___, 2018 by and between OncBioMune Pharmaceuticals, Inc., a Nevada
corporation, and OncBioMune, Inc., a Louisiana corporation; together with each
other person or entity that becomes a Guarantor thereunder after the date and
pursuant to the terms thereof, to and in favor of the Purchasers (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”).
Capitalized terms herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

 

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Guaranty and a “Guarantor” for all purposes of the Guaranty, and shall have
all of the obligations of a Guarantor thereunder as if it had executed the
Guaranty. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Guaranty. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to Purchasers and
Agent, as provided in the Guaranty, the prompt payment and performance of the
obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

 

2. The New Subsidiary represents and warrants that the representations and
warranties set forth in Section 6 of the Guaranty are, with respect to the
undersigned, true and correct as of the date hereof.

 

3. From and after the date hereof, each reference to a Guarantor in the Guaranty
shall be deemed to include the undersigned.

 

4. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

 

5. THIS AGREEMENT SHALL BE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

[Signature page follows]

 

 2 

 

 



IN WITNESS WHEREOF, the undersigned has executed this Joinder this ___ day of
___________, 201___.

 

 3 

 

